On Petition for a Rehearing.
A petition for rehearing and brief in support thereof were filed by the attorney for Ogden City, the Attorney General of the state, and city attorneys of four municipalities also filed a brief as amici curiae. Arguments in support of the petition for rehearing in this case were heard at the same time the case ofWadsworth v. Santaquin City was presented to the court. Counsel for all the parties in both actions as well as counsel amici curiae made full presentation by briefs and arguments at the one hearing.
Our views on rehearing are expressed in the opinion of the court in the case of Wadsworth v. Santaquin City and the dissenting opinion of Mr. Chief Justice STRAUP in the case.
The petition for rehearing is denied. *Page 320 
STRAUP, C.J., dissents on grounds stated in his dissenting opinion.